DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/02/2020, with respect to the rejection of claims in view of Yi have been fully considered and are persuasive.  A new basis for rejection in view of Chatterjee et al. is presented below.
Applicant argues that the Double Patenting rejection of claims 1-12 of the present application in view of claims 1-12 of US Patent No. 10,554,358 is improper.  Specifically, Applicant argues that the limitation “information” of the present application is patentably distinct from the limitations “an offset, the offset is used to derive a Cell-Specific Reference Signal (CRS) sequence” of US Patent No. 10,554,358.  Examiner respectfully disagrees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  In the present application the limitation “information…defined by the transmission bandwidth of the E-
Applicant further argues that claim 1 is not anticipated by Yi et al. (US 2018/0270008) [“Yi”].  Firstly, Applicant argues that cited portions of Yi are not supported by a certified English translation of any Provisional Application of Yi.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable in view of claims 1-12 of US Patent No. 10,554,358.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in US Patent No. 10,554,358 with obvious wording variations. Take 
Pending Application 16/726,781
US Patent No. 10,554,358
A terminal apparatus comprising 
A terminal apparatus comprising
a processor
a processor
a memory associated with the processor
a memory associated 
with the processor
wherein the processor communicates with a base station apparatus using a physical resource block included in a transmission bandwidth of an E-UTRA cell in a downlink frequency domain
wherein the processor communicates with a base station apparatus using a physical resource block included in a transmission bandwidth of an E-UTRA cell in a downlink frequency domain
the processor receives system information using Narrow Band Physical Broadcast Channel (NB-PBCH)
the processor receives system information using Narrow Band Physical Broadcast Channel (NB-PBCH)
the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell
the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell
and (ii) information, and the information is defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell
and (ii) an offset… defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell


Take an example of comparing claim 4 of pending application and claim 4 of US Patent No. 10,554,358:
Pending Application 16/726,781
US Patent No. 10,554,358
A base station apparatus comprising
A base station apparatus comprising 
a processor
a processor
a memory associated with the processor
a memory associated with the processor
wherein the processor communicates with a terminal apparatus using a physical resource block included in a 


the processor sends system information using Narrow Band Physical Broadcast Channel 
(NB-PBCH)
the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell
the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell
and (ii) information, and the information is defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell
and (ii) an offset…defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell


Take an example of comparing claim 7 of pending application and claim 7 of US Patent No. 10,554,358:
Pending Application 16/726,781
US Patent No. 10,554,358
A communication method for a terminal apparatus, comprising
A communication method used for a terminal apparatus, the communication method comprising
communicating with a base station apparatus using a physical resource block included in a transmission bandwidth of an E-UTRA cell in a downlink frequency domain
communicating with a base station apparatus using a physical resource block included in a transmission bandwidth of an E-UTRA cell in a downlink frequency domain
receiving system information using Narrow Band Physical Broadcast Channel (NB-PBCH)
receiving system information using Narrow Band Physical Broadcast Channel (NB-PBCH)
wherein the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell
wherein the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell
and (ii) information, and the information is defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell
and (ii) an offset…defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell


Take an example of comparing claim 10 of pending application and claim 10 of US Patent No. 10,554,358:
Pending Application 16/726,781
US Patent No. 10,554,358
A communication method for a base station apparatus, comprising
communication method used for a base station apparatus, the 
communication method comprising 
communicating with a terminal apparatus using a physical resource block included in a transmission bandwidth of an E-UTRA cell in a downlink frequency domain
communicating with a terminal apparatus using a physical resource block included in a transmission bandwidth of an E-UTRA cell in a downlink frequency domain
transmitting system information using Narrow Band Physical Broadcast Channel (NB-PBCH)
sending system information using 
Narrow Band Physical Broadcast Channel (NB-PBCH)
wherein the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell
wherein the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell
and (ii) information, and the information is defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell
and (ii) an offset…defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al. (US 2018/0213468) [“Chatterjee”].
Regarding claim 1, Chatterjee teaches a terminal apparatus comprising: 
a processor; and a memory associated with the processor [Chatterjee ¶ 0088, Fig. 6: UE having processor 636 and memory 638], 
wherein the processor communicates with a base station apparatus using a physical resource block included in a transmission bandwidth of an E-UTRA cell in a downlink frequency domain [Chatterjee ¶ 0032, Fig. 1: DL NB-CIoT transmissions received within a subset bandwidth of the LTE system bandwidth; see also ¶ 0134: system may be a EUTRAN)], 
the processor receives system information using Narrow Band Physical Broadcast Channel (NB-PBCH) [Chatterjee ¶ 0039: Primary NB may also be used to additionally transmit at least an NB Physical Broadcast Channel (NB-PBCH) carrying an NB Master Information Block (NB-MIB) (i.e. system information)], 
the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell [Chatterjee ¶ 0049: an NB-MIB may provide an indication of the DL LTE system BW itself and a location of a Primary NB, which may be expressed as an offset relative to a portion of the LTE system BW (here, by defining the transmission BW of the LTE system the system information would at least implicitly indicate which PRB are within the transmission bandwidth)], and 
(ii) information, and the information is defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell [Chatterjee ¶ 0049: information for other DL NB-IoTs may be indicated with respect to an indexing of PRBs within the LTE system BW].
Regarding claim 4, Chatterjee teaches a base station apparatus comprising: 
a processor; and a memory associated with the processor [Chatterjee ¶ 0086, Fig. 6: eNB having processor 616 and memory 618], 
wherein the processor communicates with a terminal apparatus using a physical resource block included in a transmission bandwidth of an E-UTRA cell in a downlink frequency domain [Chatterjee ¶ 0032, Fig. 1: DL NB-CIoT transmissions received within a subset bandwidth of the LTE system bandwidth; see also ¶ 0134: system may be a EUTRAN)], 
the processor transmits system information using Narrow Band Physical Broadcast Channel (NB-PBCH) [Chatterjee ¶ 0039: Primary NB may also be used to additionally transmit at least an NB Physical Broadcast Channel (NB-PBCH) carrying an NB Master Information Block (NB-MIB) (i.e. system information)], 
the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell [Chatterjee ¶ 0049: an NB-MIB may provide an indication of the DL LTE system BW itself and a location of a Primary NB, which may be expressed as an offset relative to a portion of the LTE system BW (here, by defining the transmission BW of the LTE system the system information would at least implicitly indicate which PRB are within the transmission bandwidth)], and 
(ii) information, and the information is defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell [Chatterjee ¶ 0049: information for other DL NB-IoTs may be indicated with respect to an indexing of PRBs within the LTE system BW].
Regarding claim 7, Chatterjee teaches a communication method for a terminal apparatus, comprising: 
communicating with a base station apparatus using a physical resource block included in a transmission bandwidth of an E-UTRA cell in a downlink frequency domain [Chatterjee ¶ 0032, Fig. 1: DL NB-CIoT transmissions received within a subset bandwidth of the LTE system bandwidth; see also ¶ 0134: system may be a EUTRAN)]; and 
receiving system information using Narrow Band Physical Broadcast Channel (NB-PBCH) [Chatterjee ¶ 0039: Primary NB may also be used to additionally transmit at least an NB Physical Broadcast Channel (NB-PBCH) carrying an NB Master Information Block (NB-MIB) (i.e. system information)], 
wherein the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell [Chatterjee ¶ 0049: an NB-MIB may provide an indication of the DL LTE system BW itself and a location of a Primary NB, which may be expressed as an offset relative to a portion of the LTE system BW (here, by defining the transmission BW of the LTE system the system information would at least implicitly indicate which PRB are within the transmission bandwidth)], and 
(ii) information, and the information is defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell [Chatterjee ¶ 0049: information for other DL NB-IoTs may be indicated with respect to an indexing of PRBs within the LTE system BW].
Regarding claim 10, Chatterjee teaches a communication method for a base station apparatus, comprising: 
communicating with a terminal apparatus using a physical resource block included in a transmission bandwidth of an E-UTRA cell in a downlink frequency domain [Chatterjee ¶ 0032, Fig. 1: DL NB-CIoT transmissions received within a subset bandwidth of the LTE system bandwidth; see also ¶ 0134: system may be a EUTRAN)]; and 
transmitting system information using Narrow Band Physical Broadcast Channel (NB-PBCH) [Chatterjee ¶ 0039: Primary NB may also be used to additionally transmit at least an NB Physical Broadcast Channel (NB-PBCH) carrying an NB Master Information Block (NB-MIB) (i.e. system information)], 
wherein the system information is used to indicate at least (i) that the physical resource block is included in the transmission bandwidth of the E-UTRA cell [Chatterjee ¶ 0049: an NB-MIB may provide an indication of the DL LTE system BW itself and a location of a Primary NB, which may be expressed as an offset relative to a portion of the LTE system BW (here, by defining the transmission BW of the LTE system the system information would at least implicitly indicate which PRB are within the transmission bandwidth)], and 
(ii) information, and the information is defined by the transmission bandwidth of the E-UTRA cell and an index of the physical resource block of the E-UTRA cell [Chatterjee ¶ 0049: information for other DL NB-IoTs may be indicated with respect to an indexing of PRBs within the LTE system BW].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Lee et al. (US 2015/0016410) [“Lee”].
Regarding claim 3, Chatterjee teaches the terminal apparatus according to claim 1, however, does not explicitly disclose wherein the transmission bandwidth of the E-UTRA cell is expressed in multiples of NRBsC, the NRBsc being resource block size in a frequency domain.
However, Lee teaches wherein the transmission bandwidth of the E-UTRA cell is expressed in multiples of NRBsC, the NRBsc being resource block size in a frequency domain [Lee ¶ 0071: UE is assigned resources through explicit/implicit signaling wherein available bandwidth for PUCCH format 2/2a/2b transmission at each slot and is expressed as an integer multiple of N.sup.RB.sub.sc].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating E-UTRA transmission bandwidth and physical resource block location through system information of a physical broadcast channel as taught by Yi with the method of indicating transmission bandwidth in a system as a multiple of resource block size as taught by Lee.  The motivation to do so would be provide efficient resource assignments for inter-device communications [Lee ¶ 0024].
Regarding claim 6, Chatterjee teaches the base station apparatus according to claim 4, however, does not explicitly disclose wherein the transmission bandwidth of the E-UTRA cell is expressed in multiples of NRBsC, the NRBsc being resource block size in a frequency domain.
However, Lee teaches wherein the transmission bandwidth of the E-UTRA cell is expressed in multiples of NRBsC, the NRBsc being resource block size in a frequency domain [Lee ¶ 0071: UE is assigned resources through explicit/implicit signaling wherein available bandwidth for PUCCH format 2/2a/2b transmission at each slot and is expressed as an integer multiple of N.sup.RB.sub.sc].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating E-UTRA transmission bandwidth and physical resource block location through system information of a physical broadcast channel as taught by Yi with the method of indicating transmission bandwidth in a system as a multiple of resource block size as [Lee ¶ 0024].
Regarding claim 9, Chatterjee teaches the communication method according to claim 7, however, does not explicitly disclose wherein the transmission bandwidth of the E-UTRA cell is expressed in multiples of NRBsC, the NRBsc being resource block size in a frequency domain.
However, Lee teaches wherein the transmission bandwidth of the E-UTRA cell is expressed in multiples of NRBsC, the NRBsc being resource block size in a frequency domain [Lee ¶ 0071: UE is assigned resources through explicit/implicit signaling wherein available bandwidth for PUCCH format 2/2a/2b transmission at each slot and is expressed as an integer multiple of N.sup.RB.sub.sc].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating E-UTRA transmission bandwidth and physical resource block location through system information of a physical broadcast channel as taught by Yi with the method of indicating transmission bandwidth in a system as a multiple of resource block size as taught by Lee.  The motivation to do so would be provide efficient resource assignments for inter-device communications [Lee ¶ 0024].
Regarding claim 12, Chatterjee teaches the communication method according to claim 10, however, does not explicitly disclose wherein the transmission bandwidth of the E-UTRA cell is expressed in multiples of NRBsC, the NRBsc being resource block size in a frequency domain.
RBsC, the NRBsc being resource block size in a frequency domain [Lee ¶ 0071: UE is assigned resources through explicit/implicit signaling wherein available bandwidth for PUCCH format 2/2a/2b transmission at each slot and is expressed as an integer multiple of N.sup.RB.sub.sc].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating E-UTRA transmission bandwidth and physical resource block location through system information of a physical broadcast channel as taught by Yi with the method of indicating transmission bandwidth in a system as a multiple of resource block size as taught by Lee.  The motivation to do so would be provide efficient resource assignments for inter-device communications [Lee ¶ 0024].

Allowable Subject Matter
Claims 2, 5, 8, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to resolution of the non-obvious double patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/           Primary Examiner, Art Unit 2474